13‐3928‐cv 
      Okun v. Montefiore Medical Center                                              
 1                            UNITED STATES COURT OF APPEALS 
 2                                FOR THE SECOND CIRCUIT 
 3     
 4                                         August Term, 2014 
 5     
 6                    (Submitted: May 4, 2015          Decided: July 17, 2015) 
 7     
 8                                     Docket No. 13‐3928‐cv
 9                            _____________________________________ 
10     
11                                  ALEXANDER OKUN, MD,  
12                                                   
13                                       Plaintiff‐Appellant, 
14                                                   
15                                                 v. 
16                                                   
17                              MONTEFIORE MEDICAL CENTER, 
18                                                   
19                                      Defendant‐Appellee.* 
20                            _____________________________________ 
21    Before:             
22     
23                       WALKER, LYNCH, and LOHIER, Circuit Judges. 
24                                             
25          Alexander Okun appeals from a judgment of the United States District 
26    Court for the Southern District of New York (Gardephe, J.) dismissing his 
27    complaint for lack of subject matter jurisdiction.  Suing under the Employee 
28    Retirement Income Security Act (ERISA), Okun claimed that his employer 
29    denied him severance benefits owed under an “employee welfare benefit 
30    plan.”  The District Court held that it lacked jurisdiction because the 
31    severance policy did not constitute a “plan” under ERISA.  Because Okun 
32    adequately alleged that the severance policy was an ERISA “plan,” we 
33    VACATE and REMAND. 
34                                     
                                                    
      * The Clerk of Court is directed to amend the caption as set forth above.  
 1                                          Gail I. Auster, Law Offices of Gail I. 
 2                                          Auster & Associates P.C., New York, 
 3                                          NY, for Plaintiff‐Appellant. 
 4                                           
 5                                          Jean L. Schmidt, Deidre A. Grossman, 
 6                                          Littler Mendelson, P.C., New York, NY, 
 7                                          for Defendant‐Appellee. 
 8                                           
 9    LOHIER, Circuit Judge: 

10          Alexander Okun, a physician, appeals from a judgment of the United 

11    States District Court for the Southern District of New York (Gardephe, J.) 

12    dismissing his complaint against his employer, Montefiore Medical Center 

13    (“Montefiore”), and others.  Okun alleged that Montefiore denied him 

14    severance benefits in violation of the Employee Retirement Income Security 

15    Act of 1974 (ERISA), Pub. L. No. 93‐406, 88 Stat. 829.  Montefiore moved to 

16    dismiss the complaint under Federal Rule of Civil Procedure 12(b)(1), arguing 

17    that the court lacked subject matter jurisdiction because Montefiore’s 

18    severance policy was not an “employee welfare benefit plan” under ERISA.  

19    The District Court dismissed the complaint for lack of jurisdiction.  Because 




                                             2 
                                               
 1    we conclude that, on the facts alleged in the complaint, the severance policy 

 2    was a “plan” governed by ERISA, we vacate and remand.1 

 3                                    BACKGROUND 

 4           The following facts are taken from the complaint or from documents 

 5    integral to it. 

 6           I. Montefiore’s Severance Policy 

 7           The Montefiore severance policy at issue, number II‐17a (the “Policy”), 

 8    provides that all full‐time physicians “employed before August 1, 1996 who 

 9    [are] terminated for other than cause” are entitled to either twelve months’ 

10    notice or six months’ severance pay.  Eligible employees with more than 

11    fifteen years’ service are also “entitled to automatic review of the amount of 

12    severance pay by the President of the Medical Center.” 

13           Montefiore has maintained a severance policy since 1987, and the 

14    Policy itself has been in place, without revision, since 1996.  The Policy 

15    explicitly notes that it “may be changed, modified or discontinued at any time 




                                                    
      1 We need not and do not reach the question whether the failure to allege an 

      ERISA‐governed “plan” constitutes a failure to allege federal subject matter 
      jurisdiction or simply a failure to state a claim.  
                                                     3 
                                                       
 1    by the Medical Center’s Senior Vice President of Human Resources, or 

 2    designee, with or without notice.” 

 3          II. Okun’s Termination 

 4          For twenty‐three years, from 1988 until 2011, Okun worked as a 

 5    pediatrician and professor at Montefiore Medical Center’s Albert Einstein 

 6    College of Medicine.  On May 1, 2011, Okun notified his supervisor that he 

 7    would leave Montefiore in September 2011 to take a job elsewhere.  On May 

 8    11, 2011, Okun attended a meeting with a guest speaker.  Afterwards, Okun’s 

 9    supervisor chastised him for the comments he made in front of the guest 

10    speaker.  On May 13, 2011, Okun was fired “for cause,” purportedly because 

11    of what he said at the meeting. 

12          Okun then filed this action alleging that his for‐cause termination was a 

13    pretext for Montefiore to interfere with his right to severance payments under 

14    the Policy and ERISA. 

15                                       DISCUSSION 

16          I. Employee Welfare Benefit Plans Under ERISA 

17          ERISA defines “employee welfare benefit plan” to mean: 

18                any  plan,  fund,  or  program  .  .  .  established  or 
19                maintained  by  an  employer  or  by  an  employee 

                                             4 
                                               
 1                 organization,  or  by  both,  to  the  extent  that  such  plan, 
 2                 fund,  or  program  was  established  or  is  maintained  for 
 3                 the  purpose  of  providing  for  its  participants  or  their 
 4                 beneficiaries  .  .  .  benefits  in  the  event  of  sickness, 
 5                 accident, disability, death or unemployment, or . . . any 
 6                 benefit described in section 186(c) of this title. 
 7                  
 8    29 U.S.C. § 1002(1).  On appeal, the parties dispute only whether the Policy is 

 9    adequately alleged to constitute the kind of undertaking to pay severance 

10    benefits that can be described as a “plan, fund, or program,” as that phrase is 

11    used in the definition of “employee welfare benefit plan.”  

12          To resolve that dispute, we look first to ERISA’s text.  Of particular 

13    importance here, ERISA provides that “any plan, fund, or program” 

14    maintained by an employer to pay certain benefits will suffice.  Id. (emphasis 

15    added).  Use of the word “any” and inclusion of three undefined, overlapping 

16    descriptors (plans, funds, and programs) suggests that Congress intended the 

17    definition of “employee welfare benefit plan” to be broad and independent of 

18    the specific form of the plan.  Cf. Anderson v. UNUM Provident Corp., 369 

19    F.3d 1257, 1263 (11th Cir. 2004) (noting the “broad terms” of the definition).  

20    For this reason, “[t]he term ‘employee welfare benefit plan’ has been held to 

21    apply to most . . . employer undertakings or obligations to pay severance 

22    benefits.”  Schonholz v. Long Island Jewish Med. Ctr., 87 F.3d 72, 75 (2d Cir. 

                                              5 
                                                
 1    1996); see also Tischmann v. ITT/Sheraton Corp., 145 F.3d 561, 565 (2d Cir. 

 2    1998). 

 3          But not all such undertakings constitute a plan.  Tischmann, 145 F.3d at 

 4    565; Schonholz, 87 F.3d at 75.  In Fort Halifax Packing Co. v. Coyne, 482 U.S. 1 

 5    (1987), for example, the Supreme Court held that a Maine statute “requiring 

 6    employers to provide a one‐time severance payment to employees in the 

 7    event of a plant closing,” id. at 3,  “neither establishe[d], nor require[d] an 

 8    employer to maintain, an employee welfare benefit ‘plan,’” id. at 6.  Relying 

 9    on Fort Halifax, we determined that a similar one‐time employer promise to 

10    provide sixty days’ pay to employees discharged in a “plant closing” was not 

11    an employee welfare benefit plan.  See James v. Fleet/Norstar Fin. Grp., Inc., 

12    992 F.2d 463, 464‐66 (2d Cir. 1993).   

13          Both Fort Halifax and James relied on the absence of an “ongoing 

14    administrative program.”  Fort Halifax, 482 U.S. at 12; accord James, 992 F.2d 

15    at 467.  This is partly because, without an ongoing administrative program or 

16    scheme, the promise to make a “one‐time, lump‐sum payment triggered by a 

17    single event” will rarely if ever implicate the need for uniformity that 

18    Congress sought when it included within ERISA a provision that preempted 



                                                6 
                                                  
 1    state laws relating to benefit plans.  Fort Halifax, 482 U.S. at 12; see also 29 

 2    U.S.C. § 1144(a). 

 3          Since Fort Halifax, we have identified three non‐exclusive factors to 

 4    help determine whether an employer’s particular undertaking involves the 

 5    kind of ongoing administrative scheme inherent in a “plan, fund, or 

 6    program”:  

 7               (1)  whether  the  employer’s  undertaking  or  obligation 
 8               requires managerial discretion in its administration; (2) 
 9               whether  a  reasonable  employee  would  perceive  an 
10               ongoing  commitment  by  the  employer  to  provide 
11               employee  benefits;  and  (3)  whether  the  employer  was 
12               required  to  analyze  the  circumstances  of  each 
13               employee’s  termination  separately  in  light  of  certain 
14               criteria. 
15                
16    Tischmann, 145 F.3d at 566 (quoting Schonholz, 87 F.3d at 76) (quotation 

17    marks omitted).  To be clear, there is no separate statutory requirement in 

18    § 1002(1) that ERISA plans involve long‐term commitments or include 

19    discretionary determinations.  But these factors are useful analytic tools to the 

20    extent that they help us decide the ultimate question of whether a particular 

21    undertaking or obligation is a “plan, fund, or program.”   




                                               7 
                                                 
 1           II. Montefiore’s Policy Under ERISA 

 2           We conclude that, on the facts alleged in the complaint, the Policy 

 3    involves the kind of undertaking that falls within the meaning of the phrase 

 4    “any plan, fund, or program.”  The Policy represents a multi‐decade 

 5    commitment to provide severance benefits to a broad class of employees 

 6    under a wide variety of circumstances and requires an individualized review 

 7    whenever certain covered employees are terminated.  As a result, Montefiore 

 8    assumed the “responsibility to pay benefits on a regular basis, and thus faces 

 9    . . . periodic demands on its assets” that require long‐term coordination and 

10    control.  Fort Halifax, 482 U.S. at 12.    

11           A brief consideration of the pertinent Schonholz factors confirms this 

12    conclusion.   

13           First, the Policy requires discretion and individualized evaluation to 

14    administer.  In particular, Montefiore must determine whether an employee 

15    left voluntarily or was terminated; it must determine whether the termination 

16    was “for cause” or for one of the other reasons listed in the Policy2; and the 


                                                    
      2 At least on the facts alleged here, we do not agree that a determination as to 

      whether a termination was “for cause” requires only a “minimal quantum of 
      discretion” insufficient to raise a policy to the level of an ERISA plan.  
                                                     8 
                                                       
 1    President of Montefiore is required to engage in a discretionary review of the 

 2    amount of severance benefits whenever an employee with fifteen or more 

 3    years of service requests it.3 

 4               Second, Montefiore has maintained a severance policy in one form or 

 5    another since 1987 and has retained the Policy in its current form since 1996.  

 6    At the motion to dismiss stage, we think it plausible that such a longstanding 

 7    policy would give employees the reasonable impression that Montefiore has 

 8    undertaken an “ongoing commitment” to provide severance benefits.  

 9    Montefiore points out that the Policy’s boilerplate language reserves 

10    Montefiore’s unilateral right to modify the Policy without notice.  But many 

11    ERISA‐governed plans contain such a reservation, cf. Reichelt v. Emhart 

12    Corp., 921 F.2d 425, 430 (2d Cir. 1990) (noting that “under ERISA, the 


                                                                                                                                                  
      Compare Velarde v. PACE Membership Warehouse, Inc., 105 F.3d 1313, 1317 
      (9th Cir. 1997). 
      3 Montefiore notes that Okun did not cite the President’s discretionary review 

      in his opening brief on appeal in support of his argument that the plan 
      requires managerial discretion and individualized evaluation.  See Appellee 
      Br. 13 n.2.  We retain broad discretion to address that argument, however, 
      particularly since it was raised and briefed before the District Court, which 
      addressed the argument in its opinion.  See Okun v. Montefiore Med. Ctr., 970 
      F. Supp. 2d 267, 275 (S.D.N.Y. 2013).  Moreover, Okun’s opening brief 
      described the automatic review provision, see Appellant Br. 11, and his reply 
      brief augmented the argument, see Appellant Reply Br. 5. 
                                                                          9 
                                                                            
 1    employer has the right at any time to amend or terminate a severance pay 

 2    plan”), and we have held that a similar provision does not necessarily defeat 

 3    an employee’s reasonable perception of an ongoing commitment, see 

 4    Tischmann, 145 F.3d at 566.  A reasonable employee could infer from the fact 

 5    that Montefiore has not exercised its right to modify the Policy since 1996 that 

 6    Montefiore does not take its promise to pay severance benefits lightly.  We 

 7    note, too, that Montefiore’s obligations pursuant to its longstanding policy 

 8    contrast sharply with the employer’s obligations in James and Fort Halifax, 

 9    which involved only a one‐time payment in the event of a contingency that 

10    was unlikely to recur on a regular basis.  Compare Joint App’x 16‐17, with 

11    Fort Halifax, 482 U.S. at 11‐12, and James, 992 F.2d at 466.  Here, Montefiore 

12    has undertaken to pay severance every time an eligible employee is 

13    terminated for reasons other than cause — a contingency that reasonably can 

14    be inferred to occur on a relatively regular basis.   

15          As for the third factor, it is true that the Policy leaves somewhat less 

16    room for managerial discretion than other policies that we have held 

17    constitute plans under ERISA.  See Tischmann, 145 F.3d at 567; Schonholz, 87 

18    F.3d at 76.  But there remains some managerial discretion in the President’s 



                                              10 
                                                
 1    review of the amount of severance and in the classification of the termination 

 2    of each eligible employee as for or without cause, and here that is enough. 

 3          Our conclusion also coheres with the purpose of ERISA’s preemption 

 4    provision.  The duration of Montefiore’s commitment and the individualized, 

 5    frequently recurring review contemplated by that commitment implicate the 

 6    type of administrative concerns that are best “governed by a single set of 

 7    regulations” rather than “a patchwork scheme of regulation.”  Fort Halifax, 

 8    482 U.S. at 11‐12.  For example, absent ERISA preemption of a plan such as 

 9    this one, under circumstances in which an employer operates in multiple 

10    States, the different States might define termination “for cause” differently, or 

11    might impose different constraints on the discretion an employer can exercise 

12    in reviewing the amount of severance due to long‐time employees. 

13                                    CONCLUSION 

14          We have considered Montefiore’s remaining arguments and conclude 

15    that they are without merit.  For the reasons set forth above, we conclude that, 

16    on the facts alleged in the complaint, the Policy constitutes a “plan, fund, or 

17    program” under § 1002(1) of ERISA.  We therefore VACATE the judgment of 

18    the District Court and REMAND. 



                                             11